The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 8-11, 17-19, and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,648,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the heat transfer recited components are essentially the same without regard to a handle and wheels.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-11, 17-19, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The intended scope of elements that applicant is relying upon for patentability is uncertain due to the functional recitations in the claims including:  “heat sink is adapted to be placed adjacent or placed on top of said heat source” (1:4; 21:4; 25:3-4). It is unclear how the heat sink is “adapted” as claimed either by general construction, manufacturing materials or other attached elements as disclosed for portability and handling etc.
Furthermore note the intended scope of “wherein said heat sink is not integrated with, attached to, or built or positioned within said heat source” (1:7-8; 21:10) is indefinite as it is improper to combine process limitations in an apparatus claim.  The intended use of a component does not amount to a structural limitation.  The negative limitation reciting a manner of restricting manufacture of the heat sink in relation to a heat source (e.g. “not integrated with”) does not clearly define what the heat sink is, but rather only indicative of a potential relationship with a heat source.  However, because the heat source is not specifically provided for in the Specification ie. various alternatives without limitation e.g. including the alternative “or other heat source” (pg. 9, lines 16-18), the metes and bounds of this limitation cannot be determined. It is unclear what applicant is attempting to exclude by the negative limitation.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 8, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al. (US 6,070,651) in view of Brosnan (US 4,343,989).
Phillips et al. disclose a heat transfer system comprising heat radiator 10 adapted to radiate heat; heat sink 25 with passages (coil) for internal flow and inlet and outlet for receiving and emitting heat transfer fluid (such as water 5:16) connected to flexible intake and output tubing conduits 19, 20  (considered capable of being spooled) for transferring heat between the heat sink and radiator; pump 28 not incorporated within the heat sink 25; see col. 5, lines 1+; fig. 1-5. The heat sink is described as a separate component discussed as being capable of being placed upon or adjacent a heat source (see col. 5, lines 20-27); thus not integrated with, attached to, built or positioned within the heat source as best understood. 
Phillips does not directly disclose a length of the conduit however it is considered an ordinary design choice to provide a conduit as claimed greater than 4 feet for its intended purpose of transferring temperature to a location at a distance from the heat source.
Phillips furthermore does not directly disclose the heat sink as a metallic or graphite block however Brosnan provides for a metallic block heat sink (fig. 4) which can be placed upon a wood stove for transferring heat thereto; see col. 6, lines 47+.  It would have been obvious to one of ordinary skill in the art to include providing a metallic block heat sink as taught by Brosnan in the invention to Phillips for providing heat transfer material and in a useful dimension as desired ie. at least two dimensions greater than 12 inches; see Brosnan 3:3.
	Regarding the claimed handle, Brosnan discusses providing a handle for assisting in transport; see 6:57. It would have been obvious to one of ordinary skill in the art to provide a handle as claimed for manual transport of the component.
Regarding the claimed fan, Phillips provides for fan 29 in radiator 10 for radiating heat.
Claims 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al. (US 6,070,651) in view of Brosnan (US 4,343,989) and further view of Heronemus (US 4,497,363).
While Brosnan discusses an aluminum oxide as part of the composition for the heat sink 4:35+ it is not considered an aluminum or graphite block as claimed.  However Heronemus teaches a heat exchanger comprising a heat sink formed from an aluminum block 4 and fluid passages 7; see figure 1.  It would have been obvious to one of ordinary skill in the art to provide an aluminum block heat sink as taught by Heronemus in the invention to Phillips for transferring heat to fluid within as a material chosen for its known characteristics.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al. (US 6,070,651) in view of Brosnan (US 4,343,989) and further view of Reets et al. (US 2007/0051007).
The modified invention to Phillips does not directly provide wheels as claimed however Reets et al. in a heat exchanger comprising boiler 22 with heat sink capable of transferring heat to a fluid connected to radiator 20 by conduits provides wheeled cart 27 for moving the elements.  It would have been obvious to one of ordinary skill in the art to provide wheels as claimed as taught by Reets et al. in the modified invention to Phillips in order to move the heat sink with support.

Claims 11 and 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al. (US 6,070,651) in view of Brosnan (US 4,343,989) and further view of Legare (US 4,996,970).
Phillips et al. do not directly disclose a pressure valve however in a similar heat transfer invention Legare recognizes potential issues with heating a closed system and provides a pressure valve for pressure relief as a safety measure; see 11:6+.  It would have been obvious to one of ordinary skill in the art to provide a pressure valve as taught by Legare in the modified invention to Phillips et al. to avoid undesired damage during heating.
Regarding dimensions of the heat sink note that it is considered well within the skill of one of ordinary skill in the art to provide a heat sink with at least two dimensions greater than 12 and/or 20 inches; see Brosnan 3:3-5.
Regarding the claimed legs, Brosnan provides for legs 7 for supporting the heat sink.	
	Regarding claim 27, Brosnan discusses various material choices including aluminum oxide as part of the composition for the heat sink 4:35+ however not an aluminum block. It is considered an obvious design choice to provide the heat sink block of aluminum as a material design choice selected for its desired characteristics such as heat transfer capabilities and corrosion resistance.
Regarding the claimed process of claims 28+, Phillips discusses placement of the heat sink unit adjacent and/or on top of a plurality of heat sources however not directly mentioning a wood stove.  Brosnan however teaches providing a metallic block heat sink adjacent or on top of a wood stove as discussed above.  The assembled system of Phillips has radiator and heat sink components attached or connected by conduit to both inlet and outlet of the heat sink for circulating the heating fluid filled within the system including the heat sink; see figure 1 and 5.  It would have been obvious to one of ordinary skill in the art to assemble the modified system of Phillips as claimed and place the heat sink on top of a wood stove as taught by Brosnan for transferring heat from the wood stove to a remote location where the radiator is located. 

Claims 10-11, 18, and 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al. (US 6,070,651) in view of Brosnan (US 4,343,989) and further view of Cleer, Jr. (US 3,958,755).
As recognized above Phillips et al. do not directly disclose a pressure valve.  Phillips further does not provide for a thermometer or heat sensor.  Cleer, Jr. however provide for a heat transfer system with similar components and control. Cleer, Jr. discloses a heat transfer system for transferring thermal energy from a heat source to a heat radiator comprising: heat sink 10 with inlet (at 40) and outlet (at 41) adapted to receive thermal energy as claimed and internal passages between walls of portions (see col. 2, lines 28+); radiator 56; conduit 41 for transferring heat via transfer fluid/water to radiator; pressure relief valve 39. Cleer, Jr. provides for monitoring/sensing the heat within the system considered with a heat sensor; see col. 4:23+.  It would have been obvious to one of ordinary skill in the art to provide system components as claimed (pressure valve and heat sensor) as taught by Cleer, Jr. in the modified invention to Phillips for safety and control of the system. Regarding a thermometer, it is considered well within the skill of one of ordinary skill in the art to provide a temperature display/thermometer to provide indication of a system status and provide information for manual control as discussed by Cleer, Jr. in the modified invention to Phillips for monitoring and safety.
Regarding dimensions of the heat sink note that it is considered well within the skill of one of ordinary skill in the art to provide a heat sink with at least two dimensions greater than 12 and/or 20 inches; see Brosnan 3:3-5.
Regarding the claimed legs, Brosnan provides for legs 7 for supporting the heat sink.	

Response to Arguments
Regarding the IDS, an updated, compliant, IDS is required in order to fulfill the request of providing examiner indication of consideration; see 37 CFR 1.97 et seq.
Regarding the Double Patenting Rejection, a terminal disclaimer can overcome the issue however is required before a Notice of Allowance is issued; see MPEP 804+.
Regarding clarity issues under 35 USC 112, as discussed in In re Swinehart the “functional language” referred to does not make clear the boundaries of the subject matter for which protection is sought. One of ordinary skill in the art cannot make a clear determination of what is meant by adapted to be placed as claimed.  The written description provides for a plurality of alternate structural components including handles, legs, wheels, tilt adjustment mechanism which might assist in the recited placement as well as an undefined number of alternative heat sources.  It is unclear what the applicant is relying upon for how the system component is adapted to perform the recited positioning in relation to an undefined heat source. 
It is unclear what applicant is attempting to exclude by the negative limitation “wherein said heat sink is not integrated with, attached to, or built or positioned within said heat source”.  The consideration of alternate heat sources is described by applicant without specificity or limit, therefore one of ordinary skill in the art cannot make a determination of what is being excluded; see MPEP 2173.05(i).  Defining an apparatus component by what it is not intended to be used with, wherein the other corresponding thing is not clearly set forth is inherently unclear. 
MPEP 2173.02 is directed to whether or not claim language is definite and discusses that during prosecution Appellant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046 (Fed. Cir. 2002). As stated in MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C.112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir.1993).
Regarding the rejections of claims 23 and 25, the amendment of 10/8/22 obviates the issues raised (III.C and IV in the Response).
Furthermore, the claim amendments of 10/8/22 are considered to overcome the previous prior art rejections, however see above regarding the patentability of the heat transfer system and recited process as amended.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759